Title: 1779 July 4th. Sunday.
From: Adams, John
To: 


       This Morning, having stepped out of my Cabbin, for a few Minutes, I found upon my Return, that the Compliments of the following Gentlemen, were left chez Moy, on the Anniversary of American Independence,
       Le Chevalier de La Luzerne.
       Mr. De Marbois.
       Mr. Bide de Chavagnes, Capne. des Vaux. du Roy de France, commdnt. la Sensible
       Le Chev. de Goisbriand, the Second in Command
       Mr. De la Forest.
       Mr.  Otto
       Mr.  Restif
       
       Mr.  Carrè
       I returned Compliments to the Chevr. and the Gentlemen and Thanks for their kind Congratulations on my Countries Independence, and sincerely wished, as this was the foundation of the happy Alliance between France and America, that the latest Posterity of both Countries might have Reason to rejoice in it.
      